Title: Enclosure B: Table Exhibiting a View of the Proposed Plan of Redemption, 30 November 1792
From: Treasury Department,Hamilton, Alexander
To: 



  B.
  
    Table Exhibiting a View of the Proposed Plan of Redemption.
  
  
    
    
    
    
    
    
    
    
    
    
    N: B: All the calculations in this table proceed upon a rate of five per cent interest.
  
  
    Periods of redemption or payment.
    Sums redeemable.
    Temporary Loans.
    Amount of sums borrowed with compound interest to the respective periods of reimbursement.
    Years when Annuities begin to accrue.
    Years Annuities.
    Annuities
  
  
    Times of Reimbursement.
    Years duration.
  
  
    
    
    Dollars. Cents.
    
    
    
    Dollars. Cents.
    
    
    Dollars. Cents.
  
  
    January 1st
    1794.
    550.000.  
    January 1st
    1799.
    5.
    701.954.  
    1793 …
    6.
    103.199. 6.
  
  
      ditto
    1795.
    583.000.  
      ditto
    1800
    5.
    744.071.24.
    1794 …
    6.
    109.391.60.
  
  
      ditto
    1796.
    617.980.  
      ditto
    1801
    5.
    788.715.51.
    1795 …
    6.
    115.955.17.
  
  
      ditto
    1797.
    655.058.80.
      ditto
    1802
    5.
    836.038.44.
    1796.
    6.
    122.912.48.
  
  
      ditto
    1798.
    694.362.33.
      ditto
    1802
    4
    843.997.41.
    1797 …
    5.
    152.743.12.
  
  
      ditto
    1799.
    736.024. 7.
      ditto
    1802.
    3.
    852.021.46.
    1798.
    4.
    197.680.20.
  
  
      ditto
    1800.
    780.185.52.
      ditto
    1802
    2.
    860.154.53.
    1799.
    3.
    272.848.38.
  
  
      ditto
    1801.
    826.996.65.
      ditto
    1802.
    1.
    868.346.48.
    1800.
    2.
    423.583.64.
  
  
      ditto
    1802.
    1.126.616.44.
    
    
    
    
    
    
    
  
  
    Total sum redeemed by the 1st. of January 1802
    }
    6.570.223.81.
    
    
    
    
    
    
    
  

Treasury Department, November 30th. 1792 Alexander Hamilton.

